Case: 19-11316      Document: 00515694984         Page: 1     Date Filed: 01/05/2021




              United States Court of Appeals
                   for the Fifth Circuit                          United States Court of Appeals
                                                                           Fifth Circuit

                                                                         FILED
                                                                   January 5, 2021
                                  No. 19-11316                      Lyle W. Cayce
                                Summary Calendar                         Clerk


   United States of America,

                                                              Plaintiff—Appellee,

                                       versus

   Manuel Garcia,

                                                           Defendant—Appellant.


                   Appeal from the United States District Court
                       for the Northern District of Texas
                            USDC No. 4:05-CR-177-1


   Before Higginbotham, Jones, and Costa, Circuit Judges.
   Per Curiam:*
          Manuel Garcia pleaded guilty to possession with intent to distribute
   500 grams or more of a mixture and substance containing a detectable
   amount of cocaine, in violation of 21 U.S.C. § 841(a)(1) and (b)(1)(B), and to
   possession of a firearm in furtherance of a drug trafficking crime, in violation


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-11316     Document: 00515694984          Page: 2   Date Filed: 01/05/2021

                                   No. 19-11316


   of 18 U.S.C. § 924(c). The district court sentenced Garcia to a total
   aggregate sentence of 327 months of imprisonment. This court affirmed
   Garcia’s conviction and sentence on direct appeal. United States v. Garcia,
   224 F. App’x 426, 427 (5th Cir. 2007).
         Garcia appeals the district court’s denial of his self-styled “Motion
   Pursuant to 18 U.S.C. § 3742.”           Section 3742 does not provide a
   jurisdictional basis for a post-appeal motion to reduce a sentence. United
   States v. Early, 27 F.3d 140, 142 (5th Cir. 1994). “The provisions for
   modification of a sentence under § 3742 are available to a defendant only
   upon direct appeal of a sentence or conviction.” Id.
         We AFFIRM the judgment of the district court on the ground that
   the court lacked a jurisdictional basis to consider Garcia’s “meaningless,
   unauthorized motion.” Id.




                                        2